Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2006

Gilliam v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1427




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Gilliam v. Holt" (2006). 2006 Decisions. Paper 697.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/697


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          BPS-265
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 06-1427

                                  FOREST GILLIAM,
                                         Appellant

                                            v.

                                    RONNIE HOLT
                                 ___________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civil No. 05-cv-02351)
                     District Judge: Honorable A. Richard Caputo
                                 ___________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    July 7, 2006

            Before: RENDELL, AMBRO and GREENBERG, Circuit Judges

                                 (Filed: July 25, 2006)
                                   _______________

                              OPINION OF THE COURT
                                  _______________

PER CURIAM

       Appellant Forrest Gilliam appeals from the denial of his habeas corpus petition

under 28 U.S.C. § 2241. The Appellee filed a motion for summary action. Because no

substantial question is presented, we will grant the Appellee’s motion. See L.A.R. 27.4.
                                             I.

       On July 25, 2005, Gilliam was charged with the high severity disciplinary

infraction “fighting.” Gilliam admitted to the charges at a hearing before a Disciplinary

Hearing Officer (“DHO”). The DHO sanctioned him with thirty days of disciplinary

segregation, forfeiture of twenty-seven days of future good-time credit, loss of sixty days

of non-vested good-time credit, and the loss of telephone and visiting privileges. On

November 14, Gilliam filed a habeas petition under 28 U.S.C. § 2241 claiming that the

sanctions he received were racially motivated and excessive, prison officials improperly

ordered his transfer, and officials incorrectly processed the return of another inmate. The

District Court denied the petition. It concluded that only the claims relating to the denial

of good-time credit were cognizable under § 2241 and that the sanctions imposed did not

violate due process.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and because the issues in this

case are purely legal, we exercise plenary review. See Roussos v. Menifee, 122 F.3d 159,

161 n.3 (3d Cir. 1997); Barden v. Keohane, 921 F.2d 476, 479 (3d Cir. 1990). Claims

brought under a § 2241 petition must challenge the fact or duration of a sentence or

confinement. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Leamer v. Fauver, 288

F.3d 532, 540-42 (3d Cir. 2002). Gilliam’s challenges to the loss of privileges, his

transfer, placement in the special housing unit, and the processing of other prisoners do



                                              2
not implicate the fact or length of his sentence. Thus, the District Court properly declined

to address these matters.

       With respect to his loss of good-time credit, his claim can be construed to raise two

points. First, that the discipline was imposed in violation of due process, and second, that

his discipline was racially motivated, in violation of the Equal Protection Clause.

       Federal inmates possess a liberty interest in good-time credit. See Wolff v.

McDonnell, 418 U.S. 539, 555-57 (1974); Young v. Kann, 926 F.2d 1396, 1399 (3d Cir.

1991). Wolff provides a set of minimum procedural protections that must apply to prison

disciplinary proceedings. Wolff, 418 U.S. at 556. In order to meet the minimum

requirements of procedural due process, the disciplinary findings must be supported by

“some evidence” in the record. Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472

U.S. 445, 454 (1985). The prison and DHO afforded Gilliam all of the procedural

protections required by the Constitution, and Gilliam’s admission certainly satisfies the

“some evidence” standard. Additionally, his discipline conforms with the sanctions

permitted under 28 C.F.R. § 514.13, table 3, Code 201. His due process rights were not

violated.

       The District Court did not address the possible equal protection claim, but we find

no evidence of a violation. The Equal Protection Clause requires that all people similarly

situated be treated alike. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439

(1985). Gilliam’s single allegation that one Caucasian inmate received a lesser sanction

for the same disciplinary infraction does not amount to evidence of discriminatory

                                             3
treatment. See McCleskey v. Kemp, 481 U.S. 279, 292 (1987) (holding that petitioner

must show purposeful discrimination which had a discriminatory effect on the petitioner).

Gilliam admitted to the offense and was sanctioned in conformity with the regulation. He

fails to show that his sanction was motivated with a discriminatory purpose or that it had

a discriminatory effect.

       For the foregoing reasons, we grant the Appellee’s motion and will affirm the

order of the District Court. Gilliam’s motion to adopt the District Court record is denied

as moot.




                                             4